Motion for reargument of the appeal from the order dated February 5, 1941 [262 App. Div. 42], denying appellants’ motion to require plaintiff to bring in as a party defendant The Fisk Rubber Corporation, referred to the court which rendered the decision. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ. Reargument granted and upon reargument the order is reversed on the law, without costs, and the motion is granted, without costs, and without prejudice to plaintiff pursuing any steps he may be advised to take. (Cohen v. Dana, 287 N. Y. 405.) Defendants’ time to answer the complaint or otherwise move with respect thereto is extended until twenty days after the corporation shall have been joined as a party defendant. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur. [See post, p. 858.]